 
 
II 
110th CONGRESS 1st Session 
S. 1613 
IN THE SENATE OF THE UNITED STATES 
 
June 13, 2007 
Mr. Wyden (for himself and Mr. Chambliss) introduced the following bill; which was read twice and referred to the Select Committee on Intelligence 
 
A BILL 
To require the Director of National Intelligence to submit to Congress an unclassified report on energy security and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Weighing Intelligence for Smarter Energy Act of 2007 or the WISE Act of 2007. 
2.FindingsCongress makes the following findings: 
(1)The members of the intelligence community in the United States, most notably the National Intelligence Council, the Office of Intelligence and Counterintelligence of the Department of Energy, and the Office of Transnational Issues of the Central Intelligence Agency, possess substantial analytic expertise with regard to global energy issues. 
(2)Energy policy debates generally do not use, to the fullest extent possible, the expertise available in the intelligence community. 
3.Report on energy security 
(a)Requirement 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to Congress a report on the long-term energy security of the United States. 
(2)Form of reportThe report required by subsection (a) shall be submitted in an unclassified form and may include a classified annex. 
(b)ContentThe report submitted pursuant to subsection (a) shall include the following: 
(1)An assessment of key energy issues that have national security or foreign policy implications for the United States. 
(2)An assessment of the future of world energy supplies, including the impact likely and unlikely scenarios may have on world energy supply. 
(3)A description of— 
(A)the policies being pursued, or expected to be pursued, by the major energy producing countries or by the major energy consuming countries, including developing countries, to include policies that utilize renewable resources for electrical and biofuel production; 
(B)an evaluation of the probable outcomes of carrying out such policy options, including— 
(i)the economic and geopolitical impact of the energy policy strategies likely to be pursued by such countries; 
(ii)the likely impact of such strategies on the decisionmaking processes on major energy cartels; and 
(iii)the impact of policies that utilize renewable resources for electrical and biofuel production, including an assessment of the ability of energy consuming countries to reduce dependence on oil using renewable resources, the economic, environmental, and developmental impact of an increase in biofuels production in both developed and developing countries, and the impact of an increase in biofuels production on global food supplies; and 
(C)the potential impact of such outcomes on the energy security and national security of the United States. 
 
